         Case 1:18-cr-00868-SHS Document 41 Filed 09/08/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    September 8, 2020

BY EMAIL
The Honorable Sarah Netburn
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Jose Francisco Guzman-Cabrera, S2 18 Cr. 868 (SHS)

Dear Judge Netburn:

       On January 9, 2019, the defendant Jose Francisco Guzman-Cabrera was charged in the
above-referenced sealed indictment, and an arrest warrant was issued for the defendant. The
defendant has now been arrested in the Dominican Republic and extradited to the United States,
and was presented and arraigned before Magistrate Judge James A. Cott on September 2, 2020.
The Government respectfully moves for the indictment to be unsealed so that it can be filed on the
public docket.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney for the
                                                    Southern District of New York


                                                 By: _______________________________
                                                     Thane Rehn
                                                     Assistant United States Attorney
                                                     (212) 637-2354
SO ORDERED.

_______________________________
THE HONORABLE SARAH NETBURN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
